Name: Commission Regulation (EEC) No 2289/92 of 4 August 1992 laying down further transitional measures to support the market for beef in Spain
 Type: Regulation
 Subject Matter: Europe;  trade policy;  prices
 Date Published: nan

 No L 221 /14 Official Journal of the European Communities 6. 8 . 92 COMMISSION REGULATION (EEC) No 2289/92 of 4 August 1992 laying down further transitional measures to support the market for beef in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas the period laid down in Article 90 of the Act of Accession was extended to 31 December 1992 by Council Regulation (EEC) No 477/92 (') ; Whereas Commission Regulation (EEC) No 1320/92 of 22 May 1990 laying down further transitional measures to support the beef market in Spain (2) authorized the Spanish intervention agency to purchase beef at fixed prices between 25 May and 31 July ; whereas in view of the perisitence of beef market difficulties in Spain a fresh transitional measure should be adopted ; Article 1 1 . The Spanish intervention agency mentioned in Annex V to Regulation (EEC) No 859/89 shall buy in up to 10 000 tonnes of carcases, half-carcases, forequarters and hindquarters of adult bovine animals as described in Annex III thereto and of Spanish origin in the period 1 August to 30 September 1992. 2. The buying-in price per 100 kilograms of carcase or half-carcase of category A and quality class R3 for each take-over period under the arrangements for buying-in by invitation to tender provided for in Article 2 (b) of Regu ­ lation (EEC) No 859/89 shall be equal to the average market rate recorded in Spain by quality or group of qualities converted into quality class R3, plus the increase provided for in Article 12 ( 1 ) of that Regulation ; however, if the average market price recorded in Spain by quality or group of qualities converted into quality class R3 exceeds 75 % of the intervention price, the maximum buying-in price shall not exceed 75 % of the intervention price, plus the abovementioned increase. The prices for the other eligible qualities shall be arrived at using the coefficients set out in Annex IV to that Regulation. 3 . The prices for forequarters and hindquarters shall be calculated by applying the coefficients 0,80 and 1,20 respectively for the straight cut and 0,75 and 1,25 respec ­ tively for the cut known as 'pistola' to the carcase price. 4. The Spanish intervention agency shall buy in products offered under the conditions laid down in Section I of Title I and in Titles II and III of Regulation (EEC) No 859/89. 5. Products bought in shall be paid for by the interven ­ tion agency between the 45th and 65th day following that of take-over. Whereas, in order to be effective, such transitional measures should involve the buying-in at fixed prices of beef products in accordance with the conditions laid down in Section I of Title I and Titles II and III of Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 695/92 (4) ; whereas, with a view to the gradual adaptation of the Spanish market to the conditions obtaining on the Community market, the buying-in price should be linked to the maximum price fixed under the normal interven ­ tion arrangements ; Whereas, so that the measure is not interrupted, this Regulation should be applicable from 1 August 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable as from 1 August 1992. (') OJ No L 55, 29. 2. 1992, p. 1 . 0 OJ No L 140, 23 . 5. 1992, p . 14. (3) OJ No L 91 , 4. 4. 1989, p. 5. O OJ No L 74, 20. 3 . 1992, p. 42. 6. 8 . 92 Official Journal of the European Communities No L 221 /15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1992. For the Commission Ray MAC SHARRY Member of the Commission